DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 3, filed 30 April 2021, with respect to the rejection(s) of claim(s) 23 and 33 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harder et al. (US 7,556,155) in view of Sugiyama et al. (US 4,204,960).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 24, 26-27, 29-31, 33, and 36-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harder et al. (US 7,556,155) in view of Sugiyama et al. (US 4,204,960).
With regards to Claims 23 and 33:
Harder teaches:
A shell housing, part 302, having an internally threaded portion, part 316, adjacent an open end of the shell housing, part 312, and a groove, part 380. The internally threaded portion positioned between the groove and the open end of the shell housing.  The shell housing, part 302, configured to be threaded onto a head, part 144. A filter cartridge, part 306, removably received within the shell housing, having a filter media, part 322, positioned between a top endplate, part 324, and a bottom endplate, part 326. The top endplate comprising a flexible tab, part 362, configured to form a snap connection with the groove such that the filter cartridge is retained in the shell housing wherein the flexible tab is connected to the top endplate by a bottom hinge. (See Harder Fig. 19, 21, and 22, and Col. 10 lines 58 to Col. 11 line 8, Col. 11 lines 17-18, and Col. 12 lines 11-25 and 29-35)
Harder does not teach:
A “top hinge”. 
Sugiyama teaches:
A top hinge, part 15, where the snap fit is on the loose end of a u-shaped hinge located above the snap fit and opposite the top hinge’s connection to the top endplate. (See Sugiyama Fig. 1-4 and Col. 3 line 63 to Col. 4 line 5 and 9-16)
It would have been obvious to one of ordinary skill in the art to modify the top endplate of Harder and replace one flexible tab with a snap connection with another flexible tab with a snap connection for the purposes of connecting two pieces together in a removable and replaceable manner as taught by Sugiyama Col. 4 lines 4-16. 
With regards to Claims 24, 26-27, 29-31, and 36-37 Harder further teaches:
The shell housing comprises a lead-in ramp, part 318, between the internally threaded portion, part 316, and the groove, part 380. (See Harder Col. 12 lines 29-35 and Fig. 19)
The groove extends a full 360 degrees around an inner circumference of the shell housing. (See Harder Col. 10 lines 58 to Col. 11 line 8)
The top endplate comprises a first and second flexible tab configured to form a nap connection with the groove. (See Harder Fig. 19 and 21-22 and Col. 12 lines 11-25 and 29-35)
The top endplate comprises a seal, part 378, that is configured to seal the top endplate and the head together. (See Harder Fig. 19 and Col. 12 lines 23-25)
A thread minor diameter of the internally threaded portion is larger than an inside diameter of the shell housing, and larger than a groove diameter of the groove. (See annotated Harder Fig. 19 below)

    PNG
    media_image1.png
    798
    570
    media_image1.png
    Greyscale

Claim 24, 25, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harder et al. (US 7,556,155) in view of Sugiyama (US 4,204,960) as applied above in the rejection of Claim 23 further in view of Kotale et al. (US 2015/0090653).
With regards to Claims 24, 25, 34, and 35:
Harder further teaches:
The shell housing comprises a lead-in ramp, part 318, between the internally threaded portion, part 316, and the groove, part 380. (See Harder Col. 12 lines 29-35 and Fig. 19)
Harder does not teach:
A tab lead-in ramp that co-operates with a shell lead-in ramp.
The flexible tab comprises barbs. 
Kotale teaches:
An end cap, part 1010, with flexible tabs, parts 1334, comprising barbs, parts 1340. The tabs comprise a lead-in ramp configured to interface with the shell lead-in ramp, part 1344, during installation of the filter cartridge such that the tab lead-in ramp and the shell lead-in ramp displaces a barb of the flexible tab for insertion into the groove, part 1300. (See Kotale Fig. 42 and 45 and Paragraphs 113-115)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shell-lead in ramp and endplate tabs of Harder in view of Sugiyama to incorporate the flexible tabs with barbs and lead-in ramps of Kotale in order to allow the filter to be easily removed and replaced separate from the shell housing as taught by Kotale Paragraph 115. 
Claim 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harder et al. (US 7,556,155) in view of Sugiyama (US 4,204,960) as applied above in the rejection of Claim 23 further in view of Yamase et al. (US 2014/0124054).
With regards to Claims 28 and 32:
Harder further teaches:
The top endplate comprises a central opening, approximate part 376, and several side openings as the gaps between the tabs. (See Harder Fig. 18)
Harder does not explicitly teach:
Openings through the end plate which surround the central opening.
A sight glass configured to allow a user to look into the shell housing.
Yamase teaches:
A filter endplate, part 82, having a central through hole, part 90, surrounded by additional through holes separated by fins parts 91. (See Yamase Fig. 3 and 4 and Paragraph 54)
A confirmation window in a case cover for confirming the condition of the filter element inside the case is known, it is also known to make the bottom case or shell housing light-permeable to provide the same function. (See Yamase Paragraph 2, 7, and 8)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endplate of Harder in view of Sugiyama to incorporate the openings and fins of Yamase in order to provide additional circumferential flow which aids in removing larger particles as taught by Yamase Paragraph 105. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shell housing of Harder in view of Sugiyama in view of the teachings of Yamase to include a sight glass or viewing window in order to allow a user to look into the shell housing and visually confirm the presence of the filter as taught by Yamase Paragraph 2 and 8. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. In particular US 2017/0335806 which also teaches a “top hinge”. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIT E. ANBACHT
Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776